Citation Nr: 1133512	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a disability manifested by blackouts.

3.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to a seizure disorder and blackouts.

4.  Entitlement to service connection for a right arm disability, to include as secondary to a seizure disorder and blackouts.

5.  Entitlement to service connection for a right hand disability, to include as secondary to a seizure disorder and blackouts.

6.  Entitlement to service connection for a left hand disability, to include as secondary to a seizure disorder and blackouts.

7.  Entitlement to service connection for a right leg disability, to include as secondary to a seizure disorder and blackouts.

8.  Entitlement to service connection for a left leg disability, to include as secondary to a seizure disorder and blackouts.

9.  Entitlement to service connection for a bilateral eye disability, to include impaired vision, to include as secondary to a seizure disorder and blackouts.

10.  Entitlement to service connection for headaches, to include as secondary to a seizure disorder and blackouts.

11.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to a seizure disorder and blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to July 1985.  He received a discharge under other than honorable conditions.  A February 2006 VA administrative decision held that the discharge for the period of service from June 16, 1978 to July 7, 1983 is considered under honorable conditions and is not a bar to VA benefits.  The discharge the Veteran received for the period of service from July 8, 1983 to July 31, 1985 is considered under dishonorable conditions and is a bar to VA benefits under VA statute and regulation.  He is not entitled to health care under Chapter 17, Title 38, U.S.C. for any disabilities determined to be related to his service from July 8, 1983, to July 31, 1985.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO), which denied the benefits sought on appeal.  The matters were previously before the Board in January 2010, at which time they were remanded for additional development.  The requested development has been completed and the matters are again before the Board for further appellate consideration.

The issue of entitlement to service connection for a traumatic brain injury, to include dementia pugilistica, to include as due to in-service boxing, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a headache disability, bilateral eye disability, a right arm disability, bilateral hand disability, and bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran has a current seizure disorder.

2.  A disability manifested by blackouts was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be causally related to the Veteran's active service.

3.  A psychiatric disability was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be causally related to the Veteran's active service.

4.  A disability manifested by memory loss was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay, evidence of record to be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A disability manifested by blackouts was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A psychiatric disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, nor is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.3.10  (2010).


4.  A disability manifested by memory loss was not incurred in, or aggravated by, active service, nor is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.

In the present case, VA issued letters to the Veteran in March 2006, May 2006, and January 2010 that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claims.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the Veteran until after the initial adjudication, the case was readjudicated thereafter, and the Veteran has not been prejudiced thereby.  The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private and VA treatment records, and VA examination reports. Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

VA examinations were obtained for the matters on appeal in July 2010.  38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and rationale was provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2010).

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and epilepsy or a psychosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).


Legal Analysis

1.  Seizure Disorder 

The Veteran asserts that service connection is warranted for a seizure disorder.  At the outset, the Board observes that the Veteran has indicated that he was a boxer while serving in the military.  He is competent to report that he boxed in service.    See, Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, contemporaneous service treatment records support the Veteran's contentions.  In this regard, an August 24, 1982 service treatment record shows that the Veteran reported that he was on the post boxing team.  Additionally, an August 1979 service treatment record shows that he was given a restriction of no boxing.  Therefore, the Board finds that there is sufficient competent and credible evidence of record to support a finding that the Veteran was a boxer in service.

With respect to an in-service injury or disease, the Veteran's service treatment records reflect that he was diagnosed with seizure disability, probably hysterical, in November 1978.  He also had a seizure in August 1979 and was given the restriction of no boxing.  However with respect to a current disability, there has been no competent clinical, or competent and credible lay, evidence of record which demonstrates the presence of a seizure disorder at any time since receipt of the Veteran's claim on August 2, 2005.  Rather, numerous private and VA treatment records of record show that the Veteran had a history of seizures between 1978 and 1985, and does not have a current seizure disorder.  In this regard, a VA problem list dated in June 2010 does not list seizures as a current condition that the Veteran experiences.  Additionally, in a June 2006 VA treatment record, the examiner's assessment was that the Veteran had a history of seizures, but that he had not taken medication since 1985 and that his last seizure was unknown.  A November 2006 VA neurology assessment shows that the Veteran reported having seizures in the past between 1978 and 1982, was not sure if he had had seizures between 1982 and 2006, and had not refilled his Dilantin prescription since 1982.  The impression from the physician who performed such assessment was that the Veteran had a past history of seizures but that it was unlikely that his current episodes of memory impairment represented seizures.  The impression of another physician at that time was that the Veteran's seizures were many years ago and that he had not had recurrent stereotyped events.  Additionally, in March 2007, the examiner indicated that "clinically, no clear evidence of ongoing seizures."  It was noted that an EEG was normal.  In February 2008, a VA physician indicated that no recent seizure was reported.  Moreover, a July 2010 VA neurologic examination report shows that the examiner, after an examination of the Veteran and a review of his claims file, stated that, "As far as I can tell from his history  and from the records he has not had seizures now for some 26 or 27 years."  The examiner's impression was that of "previous history of seizures, resolved."

The Board acknowledges the Veteran assertions that he has a current seizure disorder that is related to service.   However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record contradicts any lay assertions regarding recent treatment for and/or diagnosis of a current seizure disorder, as evidenced by the numerous private and VA treatment records, as well as the July 2010  VA examination report.  As such, the Board finds the Veteran's lay assertions in this regard are not credible. Therefore, the Board finds that the expressly contradicting negative clinical findings of record, to include a normal EEG, is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current seizure disorder as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a seizure disorder and the claim must be denied.

2.  Disability Manifested by Blackouts

The Veteran also asserts that service connection is warranted for a disability manifested by blackouts, which he contends is due to his in-service boxing.  As discussed above, the record demonstrates that the Veteran was a boxer during service.  Post-service treatment records also show that the Veteran experienced blackouts in 2005.  However, there is no evidence that such symptomatology is due to the Veteran's in-service boxing.  Indeed, the July 2010 VA examination report shows that the examiner's impression that that the type and etiology of the Veteran's blackouts was unspecified and unknown.  The examiner also opined that:

It is virtually impossible for this examiner to determine whether this patient had ... blackout spells resulting from his history of boxing in the military... As far as these blackout spells these have only been reported as occurring by the patient since 2005 with the cause of these blackout spells is not readily available for us to ascertain this from the medical records.  Apparently no explanation for this has been offered specifically and therefore any commentary as to what they are or what they are caused by would be on my part speculative and not related to anything of a reasonable degree of medical certainty. ..These findings are made to a reasonable degree of medical certainty based on the medical records from the C-file, the electronic file, the patient's descriptions of the problems and my evaluation today.

The examiner provided a basis for his inability to provide an opinion other than speculative in nature as to the etiology of the Veteran's subjectively reported blackouts, with onset in 2005.  

Despite the Veteran's assertions as to the etiology of his disability manifested by blackouts, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he was a boxer in service and that he experiences certain symptomatology now.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As the record does not contain competent clinical, or competent and credible lay, evidence of record of a link between current blackouts and service, the elements of a claim for service connection have not been met.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by blackouts, and the claim must be denied.

3.  Psychiatric Disability

The Veteran asserts that service connection is warranted for a psychiatric disability. The record demonstrates that the Veteran has been diagnosed with schizoaffective disorder, major depressive disorder, and major depression.  However, the Veteran's contemporaneous service treatment records do not establish that he ever complained of, or sought treatment for a psychiatric disability in service.
 
Nevertheless, the Veteran contends that his current psychiatric disability is due to his in-service boxing and/or seizures and blackouts.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   In this case, as discussed above, service connection has not been established for seizures or blackout spells.  Further, the competent clinical evidence of record does not show that the Veteran's current psychiatric disability is due to any incident of the Veteran's service, including in-service boxing.  In this regard, the July 2010 VA mental disorders examination report shows that the examiner, after an evaluation of the Veteran and a review of his claims file stated:

The onset of the disorder [schizoaffective disorder] appears to have been following the amnesic episode the Veteran reported as occurring in 2005, as he denied depression and any experience of hallucination prior to the amnesiac episode.  Thus, the onset of the disorder appears to be approximately 20 years after his discharge from the US Army.  Therefore no significant temporal link between the diagnosed condition and his military service is found.  Further, there are no consistently identified organic or biologic causes for schizoaffective disorder or schizophrenia, and as such, to attribute the current psychiatric condition to dementia pugilistica or seizure disorder with possible onset during his boxing career would be purely speculative.

The Board finds that such opinion is competent, probative medical evidence as to whether the Veteran's current psychiatric disability is related to any incident of his service, to include in-service boxing.  Therefore, in the absence of any competent evidence to the contrary, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct or secondary incurrence basis for the Veteran's current pyschiatric disability.
 
The Veteran could be entitled to a grant of service connection on a presumptive basis, if his psychosis became manifest to a degree of 10 percent or more within one year from the date of termination of his honorable period of service.  In this case, there is no evidence that the Veteran's current psychosis was manifested to a compensable degree within one year of his separation from his honorable period of service.  Hence, the Board finds that the preponderance of the evidence is against a grant of service connection on a presumptive basis.

In conclusion, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.

3.  Disability Manifested by Memory Loss

The Veteran asserts that service connection is warranted for a disability manifested by memory loss.  Post-service treatment records show that the Veteran has complained of memory loss and had an episode of amnesia in 2005.  However, the Veteran's contemporaneous service treatment records do not establish that he ever complained of, or sought treatment for memory loss.  Moreover, there is no competent clinical evidence of record that shows that the Veteran's current disability manifested by memory loss is etiologically related to any incident of the Veteran's service.  Indeed a March 2007 VA outpatient treatment record shows that the examiner indicated that the Veteran's memory problems were not consistent with dementia and that his "poor attention and concentration makes it more likely related to psychiatric problems."  (The Board notes that, as was discussed above, service connection has not been established for a psychiatric disability.)

The Board also acknowledges the Veteran's contentions that his current memory loss is related to seizures and/or blackouts.  However, as also discussed above, service connection has not been established for seizures or blackout spells.  Moreover, the July 2010 VA neurology examination report shows that the examiner stated that the Veteran's memory loss had "absolutely nothing to do with the history of seizures or blackout spells...There is no correlation with these particular items that I can determine from the record."  Therefore, the Board finds that the Veteran is not entitled to a grant of service connection on a secondary basis for memory loss.

In conclusion, despite the Veteran's assertions as to the etiology of his disability manifested by memory loss, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he experiences current memory loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by memory loss, to include as secondary to seizures and/or black outs, and the claim must be denied.


ORDER

Entitlement to service connection for a seizure disorder, is denied.

Entitlement to service connection for a disability manifested by blackouts, is denied.

Entitlement to service connection for a pyschiatric disability, to include as secondary to a seizure disorder and/or blackouts, is denied.

Entitlement to service connection for a disability manifested by memory loss, to include as secondary to a seizure disorder/or blackouts, is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

VA's assistance to the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).   The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.  

With respect to the Veteran's claim for entitlement to service connection for bilateral eye disability, to include impaired vision, the record reflects that the Veteran contends that among other things, such disability is due to his in-service boxing.  A June 2008 VA optometry consult shows that the Veteran was assessed as having bilateral ocular hypertension, left eye cataracts, and bilateral eye refractive error and presbyopia.  However, despite evidence of a current eye disability (other than refractive error and presbyopia) and evidence that the Veteran boxed during service, the record does not show that the Veteran has been afforded a VA eye examination to determine the nature and etiology of his current eye conditions. Therefore, a VA medical examination should be provided by an appropriate specialist to determine the etiology of his current bilateral eye disability, to include whether it is due to in-service boxing.

The Veteran also contends that service connection is warranted for a headache disability that is due to in-service boxing.  Post-service evidence, including June 2006 and July 2008 VA treatment records, shows that the Veteran has complained of, and been treated for, headaches.  However, despite evidence of a current headache disability and evidence that the Veteran boxed during service, the record show that neither the examiner from the Veteran's July 2010 VA neurology examination, nor the examiner from his July 2010 VA general medical examination addressed the fact that the Veteran experienced headaches or provided an opinion as to the etiology of such condition.  Therefore, the Board finds the Veteran should be provided a VA medical examination by an appropriate specialist to determine the etiology of his current headache disability, to include if it is due to in-service boxing.

The Veteran also contends that service connection is warranted for bilateral hand, bilateral leg, and right arm disabilities that are due to his in-service boxing.  Post-service treatment records reflect that the Veteran has complained of, and sought treatment for pain, swelling, burning, numbness and/or tingling in his hands, legs, and right arm.  The record demonstrates that such symptomatology has been attributed to various conditions, including complex regional pain syndrome, carpal tunnel syndrome, peripheral nerve disease, and/or peripheral neuropathy.  A June 2006 VA treatment record also shows that the examiner assessed the Veteran as experiencing musculoskeletal pain that was probably secondary to depression.  Additionally, a March 2009 VA treatment record shows that the examiner indicated that the Veteran's hand pain symptomatology seemed most likely to be arthritis than neurological.  Further, an April 2010 VA examiner's impression of the Veteran's generalized pain syndrome was that he was uncertain as to the origin of the pain, although fibromyalgia was a consideration.  

With respect to the etiology of the Veteran's conditions, a July 2010 VA general examination report shows that the examiner opined that with regard to the Veteran's "pain pattern of his upper extremities and lower extremities, it is at least as likely as not that this was related to service connected trauma due to extensive history of boxing and heavy training during his service years."  The Board finds that such opinion is not competent medical evidence because the examiner failed to provide a rationale for his stated conclusion.  Additionally, he only indicated that the Veteran had pain and did not provide a specific diagnosis for the Veteran's symptomatology.  This is particularly significant in light of the multiple diagnoses of record that have been associated with the Veteran's upper and lower extremity symptomatology.  Therefore, the Board finds that the July 2010 VA opinion is inadequate and that a new VA examination is necessary to determine the nature and etiology of the Veteran's bilateral upper and lower extremity disabilities, to include whether they are due to the Veteran's in-service boxing. 
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his bilateral upper and lower extremity disabilities, bilateral eye disability, and headache disability since his discharge from service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records since 2010.

2.  Following completion of the above, the Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of his current bilateral eye disability.  All necessary tests should be performed.  The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.

All eye disabilities should be identified.  For each eye condition diagnosed, the examiner should furnish an opinion as to whether it is at least as likely as not that such eye condition is etiologically related to service, to include his documented in-service boxing.  The rationale for all opinions expressed should be set forth.

3.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of his current headache disability.  All necessary tests should be performed.  The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.

The examiner should identify the type of headaches the Veteran experiences.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a current headache disability that is related to service, to include his documented in-service boxing.  The rationale for all opinions expressed should be set forth.

4.  The Veteran should be afforded a VA examination by the appropriate specialist(s), including a neurologist and/or orthopedist, to determine the nature and etiology of his current bilateral upper and lower extremity disabilities.  All necessary tests should be performed.  The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.

The examiner should identify all upper and lower extremity disabilities found to be present.  For each condition diagnosed, the examiner should be requested to furnish an opinion as to whether it is at least as likely as not such disability is related to service, to include the Veteran's documented in-service boxing.  The rationale for all opinions expressed should be set forth.

5.  When the above action has been accomplished, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


